

115 HR 2748 IH: Save Our Seas Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2748IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Young of Alaska (for himself, Ms. Bonamici, Mr. Lowenthal, Mr. Beyer, Mr. Crist, Ms. Pingree, Mr. Curbelo of Florida, Mrs. Radewagen, Miss González-Colón of Puerto Rico, Mr. Mast, Mr. Huffman, and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize and amend the Marine Debris Act to promote international action to reduce marine
			 debris, and for other purposes.
	
 1.Short titleThis Act may be cited as the Save Our Seas Act of 2017 or the SOS Act of 2017. 2.NOAA Marine Debris ProgramSubsection (b) of section 3 of the Marine Debris Act (33 U.S.C. 1952(b)) is amended—
 (1)in paragraph (4), by striking and at the end; (2)in paragraph (5)(C), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (6)work with other Federal agencies to develop outreach and education strategies to address both land- and sea-based sources of marine debris; and
 (7)work with the Department of State and other Federal agencies to promote international action to reduce the incidence of marine debris..
 3.Assistance for severe marine debris eventsSection 3 of the Marine Debris Act (33 U.S.C. 1952) is amended by adding at the end the following new subsection:
			
				(d)Assistance for severe marine debris events
 (1)In generalAt the discretion of the Administrator or at the request of the Governor of an affected State, the Administrator shall determine whether there is a severe marine debris event.
					(2)Assistance
 (A)In generalIf the Administrator makes a determination under paragraph (1) that there is a severe marine debris event, the Administrator is authorized to make sums available to be used by the affected State or by the Administrator in cooperation with the affected State—
 (i)to assist in the cleanup and response required by the severe marine debris event; or (ii)such other activity as the Administrator determines is appropriate in response to the severe marine debris event.
 (B)Priority assistanceIn providing assistance under this paragraph, the Administrator shall prioritize assistance for activities to respond to a severe marine debris event—
 (i)in a rural or remote community; or (ii)in a habitat of national concern.
							(3)Funding
 (A)Federal shareThe Federal share of the cost of an activity carried out under the authority of this subsection shall be—
 (i)if the activity is funded wholly by funds made available by an entity, including the government of a foreign country, to the Federal Government for the purpose of responding to a severe marine debris event, 100 percent of the cost of the activity; or
 (ii)for any activity other than an activity funded as described in clause (i), 75 percent of the cost of the activity.
 (B)Limitation on administrative expensesIn the case of an activity funded as described in subparagraph (A)(i), not more than 5 percent of the funds made available for the activity may be used by the Administrator for administrative expenses..
 4.Sense of Congress on international engagement to respond to marine debrisIt is the sense of Congress that the President should— (1)support Federal funding for research and development of bio-based and other alternatives or environmentally feasible improvements to materials that reduce municipal solid waste and its consequences in the ocean;
 (2)work with representatives of foreign countries that contribute the most to the global marine debris problem to learn about, and find solutions to, the contributions of such countries to marine debris in the world's oceans;
 (3)carry out studies to determine— (A)the primary means by which solid waste enters the oceans;
 (B)the manner in which waste management infrastructure can be most effective in preventing debris from reaching the oceans;
 (C)the long-term economic impacts of marine debris on the national economies of each country set out in paragraph (1) and on the global economy; and
 (D)the economic benefits of decreasing the amount of marine debris in the oceans; (4)work with representatives of foreign countries that contribute the most to the global marine debris problem, including land-based sources, to conclude one or more new international agreements that include provisions—
 (A)to mitigate the risk of land-based marine debris contributed by such countries reaching an ocean; and
 (B)to increase technical assistance and investment in waste management infrastructure, if the President determines appropriate; and
 (5)encourage the United States Trade Representative to consider the impact of marine debris in relevant future trade agreements.
 5.Membership of the Interagency Marine Debris Coordinating CommitteeSection 5(b) of the Marine Debris Act (33 U.S.C. 1954(b)) is amended— (1)in paragraph (4), by striking ; and and inserting a semicolon;
 (2)by redesignating paragraph (5) as paragraph (7); and (3)by inserting after paragraph (4) the following:
				
 (5)the Department of State; (6)the Department of the Interior; and.
 6.Authorization of appropriationsSection 9 of the Marine Debris Act (33 U.S.C. 1958) is amended to read as follows:  9.Authorization of appropriationsThere are authorized to be appropriated for each fiscal year 2018 through 2022—
 (1)to the Administrator for carrying out sections 3, 5, and 6, $10,000,000, of which no more than 10 percent may be for administrative costs; and
 (2)to the Secretary of the Department in which the Coast Guard is operating, for the use of the Commandant of the Coast Guard in carrying out section 4, $2,000,000, of which no more than 10 percent may be used for administrative costs..
		